Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 07/28/2021 has been entered. Claims 1, 7-9 and 21 are amended. Claims 1-2 and 6-21 are pending in the application. 


Response to Arguments

Claim Rejections - 35 USC § 103 
Regarding the amended claim 1, Applicant argues that “Supramaniam does not teach or suggest that the notification identifies a particular file. As acknowledged in the Office Action, Supramaniam does not teach or suggest that the alleged notification includes a user input mechanism. Applicant submits that Herbach does not remedy the deficiencies of Supramaniam. First, Herbach, like Supramaniam, does not teach or suggest that the alleged notification identifies a particular file that the alleged user input mechanism is actuatable to send a request for renewed access. Rather, Herbach generally describes a client machine requesting access but does not teach or suggest a "user input mechanism" nor does it suggest placing a user input mechanism in a notification that identities a particular file where that user input mechanism is actuatable to send a request for renewed access relative to the file.”

  In response, Examiner relies on a new combination of references.

   Regarding the amended claim 8, Applicant argues that “the cited references, either separately or in combination, do not teach or suggest sending a notification that identifies a detected loss of access rights and includes a user input mechanism configured to request renewed access to a selected electronic tile based on user actuation of the user input mechanism. As noted above. Herbach does not teach or suggest a user input mechanism, nor is there any motivation or rationale to one of ordinary skill in the art to incorporate Herbach with Supramaniam. Further, as discussed during the interview, there is no teaching or suggestion in the references, either separately or in combination, of defining a loss of access alert and storing an alert association. The alleged setting of an alert for a loss of access rights in Supramaniam 
     In response, Examiner relies on a new combination of references.

Regarding claim 15, Applicant argues that “the cited references, either separately or in combination, do not teach or suggest transmitting a notification to a particular user in response to sensing the particular user's loss of access, where the notification includes a user input mechanism configured to receive input in response to which a request for renewed access is sent.” 
Examiner respectfully submits that Herbach in paragraph [0042] explains that “the data file administrator 112 may, without receiving a request (e.g., via a client communications 306) initiate a push of authentication data via the data file management system 107 to the target user and optionally may require a conditional acknowledgment or other authentication data to complete the transaction. For example, the authentication data pushed out may be an unassigned user name from the unassigned accounts 210 of the data file 202 and a password ( e.g., to access and/or activate the access key). The client machine 104 may then accept the terms of associated with the data file access and provide an acknowledgment response;” Moreover, Herbach, continues in paragraph [0042], line 15 that ”the authentication data pushed out may be a renewal prior to an expiration of threshold time and in response to the client machine 104 (the target user) complying with a target user agreement (e.g., providing monthly payment, etc.); Further, required to receive or request new credentials to access the data file based on the rules and policies as may be determined by the data file administrator 112.” Therefore, Herbach discloses prior to an expiration of threshold time (which is corresponding to “sensing the particular user's loss of access”), pushes out authentication data may be a renewal (which is corresponding to a “notification”). Moreover, Herbach discloses “user input mechanism” by teaching of “upon expiration of the offline timer the target user may be required to provide again the original credentials to access the data file or may be required to receive or request new credentials to access the data file based on the rules and policies as may be determined by the data file administrator 112”. Since user required to receive new credential to access the data file upon expiration of the time and on the other hand prior to an expiration of time the authentication data pushed out may be a renewal, therefore Herbach discloses “the notification includes a user input mechanism configured to receive input in response to which a request for renewed access is sent”.
Further, regarding claim 15, Applicant argues that” there is no teaching or suggestion in the references of setting a loss of access alert based on determining a particular user's interest in an electronic file. To allegedly show this aspect, the Office Action cites paragraph [0065] of Supramaniam and a user needing a user key to access a secured document. There is no discussion of determining the user's interest in the file, let alone setting the alleged loss of access alert based on this determination. To illustrate, to allegedly show setting a loss of access alert, page 16 of the Office Action cites 
   Examiner respectfully disagrees. Supramaniam anticipates the use of the user interest on the file in the form of previously having permissions on the file, this is considered as a form of interaction, (Supramaniam, [0073], e.g. line 1, once a folder has been assigned, its access level or the access privileges needed by users to access the folder may change…line 12, user X is no longer permitted access to the documents in the folder 286;). Supramaniam in paragraph [0065] discloses “Appropriate access privileges associated with the user are validated if the user has been authenticated or previously registered with the server and properly logged in “. Moreover Supramaniam, in paragraph [0134], discloses “After the login request is evaluated 704, a decision 706 determines whether the login is permitted. When the decision 706 determines that the login is not permitted, then the requester (i.e., requesting user) is informed 708 that the login was unsuccessful”.  Further, Supramaniam in paragraphs [0074] and [0077] explains that once a policy change occurs including removal to group access right, send a security policy change message to those of the users that are affected by the security 
Furthermore, Applicant argues that “Additionally, as noted above, there is no motivation or rationale to combine Supramaniam with Herbach, as alleged.” 
    Examiner respectfully submits that the modification would have been obvious because the two references are concerned with the solution to problem of controlling the access to the file/document. A person of ordinary skill in the art would be motivated before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam with the teaching of Herbach because the additional capability of renewing a data file access when access is revoked, facilitates communication and authentication between the servers and the client machine,(Herbach, [0031], line 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-13 and 21 are rejected under 35 U.S.C. 103 as being
unpatentable over Supramaniam (US 2003/0110397) in view of (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm
, hereinafter IsDecisions) in further view of Horvitz (US 9,076,128 B2)


   Regarding claim 1, Supramaniam discloses: A data storage system comprising: a data store configured to store electronic files; a processor operably coupled to the data store; (Supramaniam, [0054] the computing or storage 102 device is capable of storing secured items (e.g., secured files) in the main memory or the storage [0053] Main memory 132, such as random access memory (RAM), is also interfaced to data bus 120 to provide CPU 122 with instructions and access to memory storage 136 for data and other instructions.) 
memory operably coupled to the processor and storing instructions that, when executed, cause the data storage system to: provide an access control component that allows users to interact with a given electronic file of the stored electronic files; (Supramaniam [0014], line 2- one embodiment of the invention includes a central server providing access control management in the system, at least a first local server and a second local server, each carrying out some or all of the access control management for a plurality of users; [0035]; [0042], e.g. line 7- a document or file created by an authoring tool can be secured by the client module. The client module, when executed, is configured to ensure that a secured document is secured at all times in a store (e.g., a hard disk or other data repository). The secured documents can only be accessed by users with proper access privileges.)
detect a loss of access rights, for a particular one of the users, relative to the given electronic file; (Supramaniam ,[0073], e.g. line 1, once a folder has been assigned, its access level or the access privileges needed by users to access the folder may change…line 12, user X is no longer permitted access to the documents in the folder 286; [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change;) 
in response to the detected loss of access rights, send a notification to the particular user that includes: (Supramaniam [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change; [0074] In real applications, various types of policy or updates changes are possible. The policy changes can affect system policies, access rules, various keys, groups or users. Some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights. In any case, once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change. The processing detailed below explains how policy changes are effectuated; [0114])
  However Supramaniam does not clearly disclose: 
a file identifier that identifies the given electronic file and indicates the detected loss of access rights, and a user input mechanism actuatable to send a request for renewed access relative to the given electronic file; and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.
   However IsDecisions discloses: 
a file identifier that identifies the given electronic file and indicates the detected loss of access rights, (IsDecisions ( ttps://www.isdecisions.com/products/fileaudit/file-access-alerts.htm?wvideo=wtu7c7jktc )shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )

    PNG
    media_image1.png
    509
    849
    media_image1.png
    Greyscale

As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image2.png
    488
    827
    media_image2.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 
    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale

(Note: Examiner interprets ‘file name’ in mail template of mail message is corresponding to “file identifier”)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam of security policy change message to those of the user computers that are affected by the security policy change with the teaching of IsDecesions of adding file name and more details in the content of mail message to the user in order to help users to track, monitor, audit, report, alert on and respond to, all access to files and folders.  
     However Supramaniam in view of IsDecesions does not clearly disclose:
and  a user input mechanism actuatable to send a  request for renewed access relative to the given electronic file; and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.       However Horvitz discloses: 
and  a user input mechanism actuatable to send a  request for renewed access relative to the given electronic file; and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.  (Horvitz, Column 15, line 5- A first pop-up window 1004 indicates to the user that access privilege must be requested; column 15, line 34- When access is requested by a user, an information owner is notified via the first pop-up window 1304. The information owner can then select to view the user's access request and a second pop-up window 1306 appears showing the request. The second pop up window 1306 also allows the information owner to grant access and/or interact real-time with the user requesting the access; column 15, line 18- This user interface 1200 illustrates a window 1202 with first 1204, second 1206, and third 1208 pop-up windows. When a user selects a file folder for access, the first pop-up window 1204 gives them notice that a request for access must be made. Upon selection to request access, a second pop-up window 1206 appears and further requires that a short reason be given via a third pop-up window 1208. This user interface 1200 allows a user to interact with the owner of the information that the user wants to access.)


   Regarding claim 2, Supramaniam in view of IsDecesions in further view of Horvitz discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites:  wherein the instructions cause the data storage system to detect a change in the given electronic file when an activity feed for the given electronic file is changed. (Supramaniam, [0103] This module is a software agent configured to record access activity and associated with an authenticated user. It reports to an access report module in the central server so that a record may be established as to what secured document has been accessed by which user during what time; [0073], e.g. line 1, once a folder has been assigned, its access level or the access privileges needed by users to access the folder may change…line 12, user X is no longer permitted access to the documents in the folder 286; [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0036] In general, a secured file can only be accessed by authenticated users with appropriate access rights or privileges. 

   Regarding claim 6, Supramaniam in view of IsDecesions in further view of Horvitz discloses all of the features with respect to claim 1 as outlined above. Supramaniam does not clearly disclose: wherein the notification includes an indication of a party that caused the loss of access rights for the particular user to the given electronic file.  
    However IsDecesions discloses: 
wherein the notification includes an indication of a party that caused the loss of access rights for the particular user to the given electronic file.  (IsDecisions (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm?wvideo=wtu7c7jktc) shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )


    PNG
    media_image1.png
    509
    849
    media_image1.png
    Greyscale

As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. 

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale




   Regarding claim 7, Supramaniam in view of IsDecesions in further view of Horvitz discloses all of the features with respect to claim 1 as outlined above. Supramaniam in view of IsDecesions does not clearly disclose: 
wherein the request for renewed access is sent to a responsible party  having a right to grant the renewed access for the particular user to the given electronic file.  
    However Horvitz discloses:
wherein the request for renewed access is sent to a responsible party  having a right to grant the renewed access for the particular user to the given electronic file.    (See Horvitz, column 15, line 5- A first pop-up window 1004 indicates to the user that access privilege must be requested. Upon selection of requesting access, a second pop-up window 1006 indicates that access has been granted ;) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam in view of IsDecesions with the teaching of Horvitz to facilitate construction of access policies from the actions or profile of a single user or a community of users, including the construction of automated sharing agents that work in an automated or mixed-

   Regarding claim 8, Supramaniam discloses: A data storage system comprising: a data store configured to store electronic tiles: a processor operably coupled to the data store; memory operably coupled to the processor and storing instructions that, when executed, cause the processor to: (Supramaniam, [0054] the computing or storage 102 device is capable of storing secured items (e.g., secured files) in the main memory or the storage [0053] Main memory 132, such as random access memory (RAM), is also interfaced to data bus 120 to provide CPU 122 with instructions and access to memory storage 136 for data and other instructions.); 
define a loss of access alert for a loss of access rights of a particular user to a selected electronic file of the stored electronic files; ([0014], e.g. line 10- the second local server pushes a command to the user to carry out the security policy change if the user is logged with the second local server, and, wherein the central server effectuates the security policy change in a state message for the user when the user is not logged in the system, [0127] notifyDroppedUserFromGroup(String userld, String groupld) notifies a CM that the user has been dropped from a group; [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) removal or modification to group access rights; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change;) 
store an alert association between the particular user and the selected electronic file, the alert association represents the loss of access alert for a loss of access rights of the particular user to the selected electronic file; (Supramaniam, [0120]; [0116], e.g. line 10- the appropriate security policy change message is stored 506 to
a delivery queue or effectuated in the user state message associated with the user for subsequent delivery.  [0134], line 9- The messages contain security policy changes ( or possibly other system parameters) that are stored, installed or effectuated on the computer used by the requestor (user computer or client machine); [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights; [0014], e.g. line 10- the second local server pushes a command to the user to carry out the security policy change if the user is logged with the second local server, and, wherein the central server effectuates the security policy change in a state message for the user when the user is not logged in the system) 
 detect the loss of access rights to the selected electronic file;  (Supramaniam ,[0073], e.g. line 1, once a folder has been assigned, its access level or the access privileges needed by users to access the folder may change…line 12, user X is no longer permitted access to the documents in the folder 286; [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change;) 
 and in response to the detected loss of access rights, access the stored alert association, and send a notification to the particular user based on the stored alert association, wherein the notification identities the detected loss of access rights  (Supramaniam [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change; [0116], The security policy change message delivery processing 500 initially selects 502 a first (next) affected user,,, line 10- the appropriate security policy change message is stored 506 to a delivery queue or effectuated in the user state message associated with the user for subsequent delivery.)
  However Supramaniam does not clearly disclose:
store an alert association between the particular user and the selected electronic file, the alert association represents the loss of access alert for a loss of access rights of the particular user to the selected electronic file; and in response to the detected loss of access rights, access the stored alert association, and send a notification to the particular user based on the stored alert association, wherein the notification identities the detected loss of access rights
    However IsDecisions discloses:
store an alert association between the particular user and the selected electronic file, the alert association represents the loss of access alert for a loss of access rights of the particular user to the selected electronic file; and in response to the detected loss of access rights, access the stored alert association, and send a notification to the particular user based on the stored alert association, wherein the notification identities the detected loss of access rights  
(IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )

    PNG
    media_image1.png
    509
    849
    media_image1.png
    Greyscale

As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image2.png
    488
    827
    media_image2.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 

    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale


As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. 

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale

    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam with the teaching of IsDecesions in order to help users to track, monitor, audit, report, alert on and respond to, all access to files and folders.  
     However Supramaniam in view of IsDecesions does not clearly disclose:  
 and includes a user input mechanism configured to request renewed access to the selected electronic file for the particular user based on user actuation of the user input mechanism in the notification.  
   However Horvitz discloses:
and includes a user input mechanism configured to request renewed access to the selected electronic file for the particular user based on user actuation of the user input mechanism in the notification.  (Horvitz, Column 15, line 5- A first pop-up window 1004 indicates to the user that access privilege must be requested; column 15, line 34- When access is requested by a user, an information owner is notified via the first pop-up window 1304. The information owner can then select to view the user's access request and a second pop-up window 1306 appears showing the request. The second pop up window 1306 also allows the information owner to grant access and/or interact real-time with the user requesting the access; column 15, line 18- This user interface 1200 illustrates a window 1202 with first 1204, second 1206, and third 1208 pop-up windows. When a user selects a file folder for access, the first pop-up window 1204 gives them notice that a request for access must be made. Upon selection to request access, a second pop-up window 1206 appears and further requires that a short reason be given via a third pop-up window 1208. This user interface 1200 allows a user to interact with the owner of the information that the user wants to access.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam in view of IsDecesions with the teaching of Horvitz to facilitate construction of access policies from the actions or profile of a single user or a community of users, including the construction of automated sharing agents that work in an automated or mixed-initiative manner to respond to real-time requests for information (Horvitz, Abstract)  and also to facilitate access to information in a time appropriate manner. (Horvitz, column 3, line 30)
     
  Regarding claim 9, Supramaniam in view of IsDecesions in further view of Horvitz discloses all of the features with respect to claim 8 as outlined above. Supramaniam automatically set the alert.  ([0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change;) 
  However Supramaniam in view of IsDecesions does not clearly disclose: 
wherein the processor is configured to: automatically set the alert based on a determination  that user interaction with the selected electronic file is above a threshold.
   However Horvitz discloses: 
wherein the processor is configured to: automatically set the alert based on a determination that user interaction with the selected electronic file is above a threshold. (Horvitz- column 6, line 3- If the information requestor 106 is not properly affiliated with an access group for the desired information and/or other control parameters such as timing, number of accesses, properties of the information content and the like are not met, the information access control component 102 can immediately reply that the information requestor 106 does not have permission to access that particular piece of information.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam in view of IsDecesions with the teaching of Horvitz to facilitate construction of access policies from the actions or profile of a single user or a community of users, including 

    Regarding claim 10, Supramaniam in view of IsDecesions in view of Horvitz discloses all of the features with respect to claim 9 as outlined above. Supramaniam in view of IsDecesions does not clearly disclose: 
wherein the threshold includes a number of times that the user has interacted with the file within a defined time period.  
     However Horvitz discloses: 
wherein the threshold includes a number of times that the user has interacted with the file within a defined time period.     (Horvitz- column 6, line 3- If the information requestor 106 is not properly affiliated with an access group for the desired information and/or other control parameters such as timing, number of accesses, properties of the information content and the like are not met, the information access control component 102 can immediately reply that the information requestor 106 does not have permission to access that particular piece of information;)  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam in view of IsDecesions with the teaching of Horvitz to facilitate construction of access policies from the actions or profile of a single user or a community of users, including the construction of automated sharing agents that work in an automated or mixed-initiative manner to respond to real-time requests for information (Horvitz, Abstract)  and 

  Regarding claim 11, Supramaniam in view of IsDecesions in view of Horvitz discloses all of the features with respect to claim 8 as outlined above. Claim 11 further recites:   wherein the alert is set by the user.  (Supramaniam [0114]; [0077], e.g. line 11- After the security policy change has been requested by the administrator, the central server 302 would inform the local server 304 of the security policy change. In one embodiment, the central server 302 would inform the local server 304 of the security policy change by sending a security policy update from the central server 302 to the local server 304 over the link 306. The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change; [0082], e.g. line 10- altering access privileges for other users, accessing secured documents from one or more locations, and setting up a set of access rules for a folder different from those previously set up (perhaps by the system administrator).)

     Regarding claim 12, Supramaniam in view of IsDecesions in view of Horvitz discloses all of the features with respect to claim 11 as outlined above. Claim 12 further recites:   a user-4- interface component that is configured to generate a user interface containing a user interface element that, when selected, sets the alert for the loss of access rights to the selected electronic file. (Supramaniam [0114] Here, typically, an administrator would interact with the security system to change a security policy, for example, via the administrative interface 326 of FIG. 3B. Next, those users that are affected by the changed security policy are determined 404;… In any case, after the security policy change messages have been prepared, the security policy change messages can be delivered to the affected users [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights;)

   Regarding claim 13, Supramaniam in view of IsDecesions in view of Horvitz discloses all of the features with respect to claim 8 as outlined above. Claim 13 further recites:   a messaging system configured to generate the notification to the user.  (Supramaniam [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change;)

   Regarding claim 21, Supramaniam discloses: wherein the instructions cause the data storage system to: generate a user interface including a user interface element that, when actuated, sets an alert for the particular user's loss of access rights to the given electronic file; (Supramaniam [0114] Here, typically, an administrator would interact with the security system to change a security policy, for example, via the administrative interface 326 of FIG. 3B. Next, those users that are affected by the changed security policy are determined 404;… In any case, after the security policy change messages have been prepared, the security policy change messages can be delivered to the affected users [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or  to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights;)
store an alert association between the particular user and the given electronic file, the alert association defining the loss of access alert for a loss of access rights of the particular user to the given electronic file;  (Supramaniam, [0120]; [0116], e.g. line 10- the appropriate security policy change message is stored 506 to
a delivery queue or effectuated in the user state message associated with the user for subsequent delivery.  [0134], line 9- The messages contain security policy changes ( or possibly other system parameters) that are stored, installed or effectuated on the computer used by the requestor (user computer or client machine); [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights; [0014], e.g. line 10- the second local server pushes a command to the user to carry out the security policy change if the user is logged with the second local server, and, wherein the central server effectuates the security policy change in a state message for the user when the user is not logged in the system)  
and in response to the detected loss of access rights, access the stored alert association, and send the notification to the particular user based on the stored alert association. (Supramaniam [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers that are affected by the security policy change; [0116], The security policy change message delivery processing 500 initially selects 502 a first (next) affected user,,, line 10- the appropriate security policy change message is stored 506 to a delivery queue or effectuated in the user state message associated with the user for subsequent delivery.)
  However Supramaniam does not clearly disclose:
store an alert association between the particular user and the given electronic file, the alert association defining the loss of access alert for a loss of access rights of the particular user to the given electronic file; and in response to the detected loss of access rights, access the stored alert association, and send the notification to the particular user based on the stored alert association.
    However IsDecisions discloses:
store an alert association between the particular user and the given electronic file, the alert association defining the loss of access alert for a loss of access rights of the particular user to the given electronic file; and in response to the detected loss of access rights, access the stored alert association, and send the notification to the particular user based on the stored alert association.
(IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )


    PNG
    media_image1.png
    509
    849
    media_image1.png
    Greyscale

As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image2.png
    488
    827
    media_image2.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 

    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale


As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. 

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale

    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam of security policy change message to those of the user computers that are affected by the security policy change with the teaching of IsDecesions of adding file name and more details in the content of mail message to the user in order to help users to track, monitor, audit, report, alert on and respond to, all access to files and folders.  

Claim 14 is rejected under 35 U.S.C. 103 as being
unpatentable over Supramaniam (US 2003/0110397) in view of (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm?wvideo=wtu7c7jktc, hereinafter IsDecisions) in view of 
Horvitz (US 9,076,128 B2) in further view of Senthurpandi (US 20140101434 )

     Regarding claim 14, Supramaniam in view of IsDecesions in view of Horvitz discloses all of the features with respect to claim 13 as outlined above. Supramaniam does not clearly disclose: wherein the messaging system includes an email system configured to generate an email to the user containing a user interface element that, when selected, generates an email requesting renewed access to the selected electronic file. 
    However IsDecisions discloses: 
wherein the messaging system includes an email system configured to generate an email to the user (IsDecisions, As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. 

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale


   However Supramaniam in view of IsDecesions in view of Horvitz does not clearly disclose: wherein the messaging system includes an email system configured to generate an email to the user containing a user interface element that, when selected, generates an email requesting renewed access to the selected electronic file. 
    However Senthurpandi discloses:
wherein the messaging system includes an email system configured to generate an email to the user containing a user interface element that, when selected, generates an email requesting renewed access to the selected electronic file. 
(See Senthurpandi [0081], line 6- A second user ( requestor) may be able to receive a "Download Request link" through email, and on clicking that link sends a request to the file owner to give authentication and grant access to that shared file (download link) Requestor need not necessarily have an associated real identity authentication device, but he or she may want to access one or more encrypted files owned by user 1.)    
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam in view of IsDecesions in view of Horvitz with the teaching of Senthurpandi of sending email to request an access to a particular file so that notification can be sent to the owner regarding the request from the requestor when the file owner receiving a request is offline. (Senthurpandi, [0081], lines 29-33).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Supramaniam (US 2003/0110397) in view of Herbach (US 2008/0097998) 

    Regarding claim 15, Supramaniam discloses: A computer-implemented method of providing access to electronic files, the method comprising: determining a particular user's interest in an electronic file; (Supramaniam [0065] to access a secured document ( or a secured file), a user needs a user key or keys to decrypt the encrypted security information or at least a portion of the header first. In one embodiment, the key or keys are associated with a user's login to a local server or a central server. Appropriate access privileges associated with the user are validated if the user has been authenticated or previously registered with the server and properly logged in.)
 based on determining the particular user's interest, setting a loss of access alert on the electronic File; sensing the particular user's loss of access to the electronic file; (Supramaniam ,[0073], e.g. line 1, once a folder has been assigned, its access level or the access privileges needed by users to access the folder may change…line 12, user X is no longer permitted access to the documents in the folder 286; [0074], e.g. line 8- once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change; [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights; [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change;)
and in response to sensing the particular user's loss of access and based on the loss of access alert set on the electronic file, transmitting a notification to the particular user, wherein the notification indicates the loss of access,  (Supramaniam [0077], e.g. line 17- The local server 304 can then send a security policy change message to those of the user computers 308, 312 within the security system 300 that are affected by the security policy change; [0074] In real applications, various types of policy or updates changes are possible. The policy changes can affect system policies, access rules, various keys, groups or users. Some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights. In any case, once a policy change occurs, the policy change must be carried out by the security system in a reliable fashion without affecting others that are not subject to the change. The processing detailed below explains how policy changes are effectuated; [0114]) 
  However Supramaniam does not clearly disclose: 
and includes a user input mechanism configured to receive an input from the particular user and, in response to the input,  send a request for renewed access to the electronic file. 
However Herbach discloses:
and includes a user input mechanism configured to receive an input from the particular user and, in response to the input,  send a request for renewed access to the electronic file. (Herbach, [0035] In one embodiment, authentication includes the client machine 104 sending one or more client communications 306 to access the data file 202 to the broker module 302 of the servers 106. For example, the client machine 104 may be requesting access to the data file 202 for the first time, communicating a renewal request to renew current access, a request for additional or increased access, or a contact message ( e.g., heartbeat message) to continue access to a previously received data file prior to the expiration of a threshold time value (offline or online access); [0036], e.g. line 6- For example, the client communications 306 and the server communications 308 may be one of or any combination of HTML (hypertext markup language), application specific protocols, messaging protocols, email protocols, etc; [0040] The server communications 308 may query a target user at the client machine 104 for authentication data (e.g. access credentials). The input may then be encoded and returned to the broker module 302 or other authentication component (e.g., policy server or authentication server 330) associated with the broker module 302 in the client communications 306. The authentication data may include a user name, password, billing information (e.g., credit card data),)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam with the teaching of Herbach to renew a data file access when access is revoked based on rules associated with access to the data file. (Herbach, [0019], lines 10-14).

wherein determining the particular user's interest in the electronic file is performed automatically based on the particular user's interactions with the electronic file.  (Supramaniam, [0103] This module is a software agent configured to record access activity and associated with an authenticated user. It reports to an access report module in the central server so that a record may be established as to what secured document has been accessed by which user during what time; [0072], e.g. line 19- Likewise, a created document, if placed in folder "design team 2", will be automatically encrypted with the corresponding access rules that will permit only those who has access privileges to access level B; [0084] Essentially, the account manager is a database or an interface to a database 327 (e.g., an Oracle database) maintaining all the registered users and their respective access privileges, and perhaps corresponding user keys (e.g., private and public keys). In operation, the account manager 328 authenticates a user when the user logs onto the server 320 and also determines if the user can access secured documents from the location the user is currently at.)

   Regarding claim 17, Supramaniam in view of Herbach discloses all of the features with respect to claim 15 as outlined above. Claim 17 further recites: determining the particular user's interest in the electronic file includes receiving, through a user interface, user input indicative of setting the loss of access alert.  (Supramaniam [0114] Here, typically, an administrator would interact with the security system to change a security policy, for example, via the administrative interface 326 of FIG. 3B. Next, those users that are affected by the changed security policy are determined  In any case, after the security policy change messages have been prepared, the security policy change messages can be delivered to the affected users [0074], line 4 - some examples of policy changes include: (i) changes to group membership; (ii) addition, removal or modification to document access rules; (iii) changes to user keys; and (iv) addition, removal or modification to group access rights;)

    Regarding claim 18, Supramaniam in view of Herbach discloses all of the features with respect to claim 15 as outlined above. Claim 18 further recites: wherein the notification includes information indicative of a responsible party for requesting access to the electronic file.  (Supramaniam, [0133], e.g. line 3- a login request is initialed by a user attempting to access an item maintained or secured by the security system. [0134], line 2- When the decision 706 determines that the login is not permitted, then the requester (i.e., requesting user) is informed 708 that the login was unsuccessful.)
 
   Regarding claim 19, Supramaniam in view of Herbach discloses all of the features with respect to claim 18 as outlined above. Supramaniam does not clearly disclose:
wherein the notification is an email. 
  However Herbach discloses:
wherein the notification is an email. (Herbach, [0035] authentication includes the client machine 104 sending one or more client communications 306 to access the data file 202 to the broker module 302 of the servers 106. For example, the client machine 104 may be requesting access to the data file 202 for the first time, communicating a renewal request to renew current access, a request for additional or increased access, or a contact message ( e.g., heartbeat message) to continue access to a previously received data file prior to the expiration of a threshold time value (offline or online access); [0036], e.g. line 6- For example, the client communications 306 and the server communications 308 may be one of or any combination of HTML (hypertext markup language), application specific protocols, messaging protocols, email protocols, etc.))
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam with the teaching of Herbach to renew a data file access when access is revoked based on rules associated with access to the data file. (Herbach, [0019], lines 10-14).

 
   Regarding claim 20, Supramaniam in view of Herbach discloses all of the features with respect to claim 19 as outlined above. Supramaniam does not clearly disclose:
wherein the notification includes an element that, when selected, generates and transmits an email to the responsible party to request renewed access to the electronic file.  
  However Herbach discloses:
wherein the notification includes an element that, when selected, generates and transmits an email to the responsible party to request renewed access to the electronic file.  (Herbach, [0035] authentication includes the client machine 104 sending one or more client communications 306 to access the data file 202 to the broker module 302 of the servers 106. For example, the client machine 104 may be requesting access to the data file 202 for the first time, communicating a renewal request to renew current access, a request for additional or increased access, or a  to continue access to a previously received data file prior to the expiration of a threshold time value (oflline or online access); [0036], e.g. line 6- For example, the client communications 306 and the server communications 308 may be one of or any combination of HTML (hypertext markup language), application specific protocols, messaging protocols, email protocols, etc.))
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Supramaniam with the teaching of Herbach to renew a data file access when access is revoked based on rules associated with access to the data file. (Herbach, [0019], lines 10-14).

  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166